Mr. Justice Cartwright delivered the opinion of the court: The appellees, John E. Wilson and John T. Wilson, are partners, and have been engaged in business many years in Sparta, a city of Randolph county, having a population of 3000 at the last census. Their business has been that of liverymen, hackmen and draymen, and they have owned and used a large number of teams, wagons and vehicles furnished to the public for hire. Their business included hauling freight for merchants and others, and carrying passengers, boarding horses for customers, furnishing storage for a hearse and a team for hauling the hearse. They also owned a building known as the “Auditorium,” which they rented for lectures and exhibitions. There have also been in Sparta organizations or unions of laborers, among which are the Team Drivers’ International Union No. 109, the Brotherhood of Carpenters and Joiners of America No. 479, the Brotherhood of Painters, Decorators and Paper Hangers of America No. 74, and the United Mine Workers of America No. 659. These are subordinate unions to the Sparta local union of the American Federation of Labor, which is a. general' organization combining all trades and callings, and there is another organization known as the Sparta Central Trades and Labor Assembly, composed of delegates from each of the subordinate unions. At various times since 1900 there have been difficulties between the appellees and the labor unions, and the team drivers’ union has demanded of the appellees the employment of none but union team drivers on their teams or on any hack or omnibus. One of these difficulties was in 1903, about hauling brick to the school house. It was a short haul, and the appellees used two teams for three wagons, so as to leave one wagon standing for loading or unloading. A committee of the union called upon one of appellees and informed him that he was preventing men from working and ordered him to put a team and driver on each wagon. He pleaded economy and that there was no necessity for a team on each wagon, but after a hearing the Trades and Labor Assembly ordered a team for each wagon, which was put on until appellees could hear from an appeal taken to the International Brotherhood of Teamsters. They received a communication from Cornelius P. Shea, the president, declining to interfere, and they complied with the order. In 1901 the team drivers’ union published a notice in a newspaper requesting all union men not to patronize appellees until they should comply with some agreement with them, but all the difficulties were settled by appellees yielding to the demands made. In the spring of 1904 there was trouble over the building of a church in Sparta, when appellees were notified to take their teams off. ' On April 14, 1904, the appellees and officers of the team drivers’ union signed a contract, in which the appellees agreed “to work only union team drivers on all teams; also to employ Federation members at all other work as helpers.” The contract contained this further agreement on the part of appellees: “In case no union man can be had from either union we can employ another only for a short time, and if he or they work for more than one day we agree to retain one dollar on his or their application to join the A. F. of L. No. 7231, or the Team Drivers’ Union No. 109.” In November, 1904, there was a new difficulty between the parties growing out of that contract. The .dispute was over the claim that appellees had not retained the proper amount of money from non-union employees. Appellees claimed that there was only one dollar due on a man named Dude Wilson, and that was paid, but the union claimed that appellees owed five dollars on account of non-union men. Appellees refused to pay the four dollars, and the team drivers’ union put them on what was called the “unfair list” and reported such action to the local union of the Federation of Labor and the Trades and Labor Assembly. The Trades and Labor Assembly endeavored to have appellees yield, and upon their refusal the assembly appointed a committee of three to inform the business men generally, in Sparta, a part of whom had been in the habit of having appellees haul their freight and who were accustomed to deal with them, that appellees were on the “unfair list.” The members of the various unions ceased to patronize appellees, and some of those to whom notices were given did the same. There were some who paid no attention to the notice but continued to employ and deal with appellees as before. A bill of paint sold by one man, which was delivered by appellees, was sent back for that reason and he was compelled to take it back. There was no threat made by the committee in connection with the notice, but it was understood by various parties who received it that their business would be injured and trade withdrawn unless they complied with it. A series of lectures were to be given under the auspices of the school board and the Auditorium was engaged for that purpose. An officer of the school board was notified not to hire the Auditorium, by a committee, who stated that they were acting as a committee of one of the unions. The Trades and Labor Assembly on January 26, 1905, notified the Lyceum Bureau that the Auditorium, in which the lectures were to be given, was on the “we don’t patronize” list, and the board was requested to arrange to have the lectures delivered elsewhere. The union afterward granted the request of the school board and removed the ban. A committee called on the undertaker who owned the hearse and notified him not to use appellees’ team to haul his hearse at a funeral, and the notice was complied with. A similar notice was given in another case. Appellees filed their bill in this case in the circuit court of Randolph county setting up these facts, and making the appellants, who are the unions and their officers, defendants, and praying for an injunction against interfering with the appellees, their servants or employees, from boycotting the appellees, their teams or vehicles or business, and from giving notices with the intent or calculated to deter the public from doing business with them. Later a supplemental bill was filed alleging acts of interference with the business of appellants after the filing of the original bill. Answers were filed denying the material allegations of the bill and supplemental bill, and there was a hearing in open court, at which a large number of witnesses were examined and documentary evidence was introduced. A decree was entered finding the allegations of the bill and supplemental bill to be true, granting an injunction substantially as prayed for in the bill against putting appellees or their employees on the “unfair list” and from boycotting appellees, or going to or sending committees to their customers to induce or compel them to withhold their trade from appellees, and from menacing or interfering with their business in furtherance of the conspiracy against them. The facts are not in dispute, and the argument for appellants is based on the proposition that nothing wrong or unlawful was done. The jurisdiction of equity is not questioned if there was a wrongful interference with the rights of appellees, but counsel say that it was neither unlawful to refuse to deal with appellees nor to notify others of such refusal, and to try to induce them, by peaceable means, not to patronize appellees. The rights of labor unions and the extent to which they may lawfully go have been pretty fully explained in O’Brien v. People, 216 Ill. 354, and Franklin Union v. People, 220 id. 355. The right of laboring people to organize for the purpose of promoting their common welfare by lawful means is fully recognized. They may refuse to work for any particular employer, and may obtain employment for their members by solicitation and promises of support in trade and otherwise, but in the accomplishment of their purpose they must proceed only by lawful and peaceable means and they have no right to make war on other persons. It is not wrong for members of a union to cease patronizing any one when they regard it for their interest to do so, but they have no right to compel others to bréale off business relations with the one from whom they have withdrawn their patronage, and to do this by unlawful means, with the motive of injuring such person. Such means as giving ¡notices which excite the fear or reasonable apprehension of other persons that their business will be injured unless they do break off such relations or cease patronizing another are wrong and unlawful. If the notices given or things done have the natural effect of exciting such reasonable fear and apprehension and accomplish the result intended, it is immaterial that they are not accompanied by direct threats. In this case a witness who said he did not pay any attention to the notice and did not cease to deal with appellees testified that the effect on his business was bad, and others testified that they notified appellees that they did not want them to haul their freight because of fear of being boycotted if they permitted them to continue doing the hauling. There was no threat made in connection with the notice, but it was understood by the parties that the result would be an injury to anyone who dealt with the appellees. It was understood by those who received the notices that if they continued to trade with appellees and did not break off existing business relations they would incur the hostility of the unions and their own business would suffer. The evidence shows that in this case, at least, the words “unfair list” were a euphemism for a boycott, and, of course, it does not change the nature of an unlawful thing by substituting an inoffensive for an offensive name. The testimony was that the object of putting one on the “unfair list” was, if the parties receiving a notice should keep on dealing with such person the unions would withdraw their patronage, and the only object of the whole proceeding was to coerce appellees by injuring their business with the public at large. In the case of Doremus v. Hennessy, 176 Ill. 608, there was an agreement of the appellants to injure and destroy the business of the appellee, and she recovered the damages resulting from their acts in the execution of that purpose. The court there laid down the fundamental principles governing such cases, and held that every man has a right, tinder the law, as between himself and others, to full freedom in disposing of his own labor or capital according to his own will; that one who invades that right without lawful cause or justification commits a legal wrong, and the damage inflicted by the use of intimidation, obstruction or molestation with malice is without excuse, and actionable. Competition was involved in that case, but it was held not to be lawful competition to interfere in the business of another with a direct purpose of injuring him. Counsel seek to distinguish that case from this one for the reason that existing contracts were broken; but that was not the whole of the appellee’s case nor the only ground upon which she was permitted to recover. It was regarded as equally wrongful to pursue the appellee and interfere with her and those to whom she applied to do her work. In the petition for rehearing the case was distinguished from Allen v. Flood, 67 L. J. Q. B. 119, on the ground that there were contracts, but the court did not express any approval of the doctrines of that case nor change or modify anything in the opinion. In the later case of London Guarantee Co. v. Horn, 206 Ill. 493, it was held that procuring the discharge of Horn from an employment which was terminable at will, where the motive was to injure him and to secure a benefit to the guarantee company, gave rise to a cause of action. In that case the act consisted of a threat to- exercise an unquestionable legal contract right, and there was no contract which was violated by the employer in discharging Horn. There is no conceivable ground of distinction between the employment of a laborer for no definite time but where the employment will continue so long as agreeable to both parties, and the employment of appellees by merchants in hauling freight from the railroad station from day to day and in delivering goods sold to their customers, where the relation would continue indefinitely but for the interference of appellants. Neither is there any substantial difference between interfering with the employment of a laborer and depriving him of his earnings, and interference with regular customers of a merchant from whose custom and business he gains a livelihood. The laborer, if not employed for a definite time, may terminate the existing relation at any time, and a customer may likewise cease to deal with the merchant for any reason or without a reason, but if one has a rig'ht to protection from interference the other certainly has an equal right. Here was a small place in which there were a number of unions, embracing a considerable part of the population, and the ruinous effect of a boycott and a withdrawal of their patronage from customers of appellees unless such customers should break off all business relations with appellees can readily be seen and understood. ' It is urged that the injunction as allowed is too broad, for the reason that appellants are enjoined from putting appellees on the “unfair list.” If the only purpose of putting one on the “unfair list,” and the only effect, were to notify members of the union of the fact so' that they might withdraw their patronage, the injunction would be too broad; but the evidence in the record is that the purpose of that list is not so limited and that its purpose and effect is to establish a boycott, and in that view it is not too broad. The judgment of the Appellate Court is affirmed. Judgment affirmed.